PUBLISHED ORDER GRANTING PETITION FOR IMMEDIATE REINSTATEMENT
On May 18, 2018, the Court entered an order suspending Respondent for 30 days without automatic reinstatement, effective on the date of the order, for violations relating to a fee collected from a family ("Family") in connection with a criminal case. The order continued: "Notwithstanding the above, however, at the conclusion of the 30-day minimum period of suspension, Respondent may petition this Court for immediate reinstatement to the practice of law in this state on the filing of proof that she has refunded to the Family the $5,000 in unearned fees she received, provided there are no other suspensions then in effect." The order also stated: "The costs of this proceeding are assessed against Respondent." On September 6, 2013, the Court entered an order specifying the amount of costs assessed.
On November 7, 2018, Respondent filed a "Verified Petition for Immediate Reinstatement," asserting that she had paid all amounts owing in this disciplinary action, including the $5,000 payment to the Family (as well as the costs ordered in the two show cause cases, Cause Nos. 49800-1210-DI-601 and 49800-1801-D1I-55). The Commission has confirmed all such payments have been made and has no objection to restoring Respondent's license to practice.
The Court therefore GRANTS the petition for reinstatement and REINSTATES Respondent as a member of the Indiana bar as of the date of this order.
The Clerk is directed to forward a copy of this Order to the parties or their respective attorneys and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.
All Justices concur.